 In the Matter of BULL INSULAR LINE, INC., THE NEW YORK&PORTORICOSTEAMSHIP CO.,WATERMAN DOCK COMPANY,LYKES BROS.STEAMSHIP CO., INC., AND MCCORMICK STEAMSHIP COMPANYandUNION NO. 6DE ESTIBADORES DE MUELLES Y MARINOS DEL PUERTODE GUANICA (CIO-CGT)Case No. 94-R-129.-Decided August 6,1945Mr. Gilberto Ramirez,for the Board.Hartzel, Kelly c6 Hartzel, by llir. Jose Novas,ofSan Juan, P. R.,for the Companies.Mr. Enrique Cornier,of San Juan, P. R., for Union No. 6.Mr. Hipolito Mareano,of San Juan, P. R., for the UTMVI and theILA.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Union No. 6 de Estibadores de Muellesy Marinos del Puerto de Guanica(CIO-CGT),herein called UnionNo. 6, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Bull Insular Line, Inc., TheNew York & Porto Rico Steamship Co., Waterman Dock Company,Lykes Bros. Steamship Co., Inc., and McCormick Steamship Company,herein called the Companies,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before James R.Watson, Trial Examiner. Said hearing was held at San Juan, PuertoRico, on April 1'1,12,13,14,16,17, and 18, 1945. The Company, UnionNo. 6, Union de Trabajadores de Muelles y Ramas Anexas de PuertoRico, herein called the UTM, and International Longshoremen'sAsso-ciation; Puerto Rico District Council, herein called the ILA, bothaffiliated with Federation Libre de Los Trabajadores de Puerto Rico,State Branch of the American Federation of Labor, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence63 N. L.R. B., No 22.154 BULL INSULAR LINE, INC.155bearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allpartieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESBull Insular Line, Inc., a Maine corporation, The New York &Porto Rico Steamship Co., a Maine corporation, Waterman DockCompany, a Puerto Rico corporation, Lykes Bros. Steamship Co., Inc.,aLouisiana corporation, and McCormick Steamship Company, aPuerto Rico corporation, each has its principal office in Puerto Rico,in San Juan.Prior to the war, each of the Companies operated a general steam-ship business between Puerto Rico and various ports of the UnitedStates, transporting passengers and freight.Since April 1942, theCompanies have been acting as berth subagents of the.United StatesWar Shipping Administration in the United States and Puerto Rico,in which capacity they have been engaged in the loading and dis-charging of vessels, and the receipt and delivery of cargo.Each of the Companies admits, and we find, that each is engaged incommerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnion No. 6 de Estibadores de Muelles y Marinos del Puerto deGuanica (CIO-CGT),' affiliated with Union de Empleados de Muellesde Puerto Rico and Confederacion General de Trabaj adores de PuertoRico, is a labor organization admitting to membership employees ofthe Companies.Union de Trabajadores de Muelles y Rain as Anexas de Puerto Rico,and International Longshoremen's Association, both affiliated withthe Federacion Libre de los Trabajadores de Puerto Rico, State Branchof the American Federation of Labor, are labor organizations admit-ting to membership employees of the Companies.III. THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to Union No. 6 asthe exclusive bargaining representative of certain of their employees'While Union No. 6, by virtue of its designation in its petition,apparently claims affilia-tionwith the Congress of Industrial Organizations,and while the UTM and the ILAmake a contrary contention,the record is not sufficiently clear to make a determination ofthis question. 156DECISIONS OF NATIONAL LABOR- RELATIONS BOARDuntil Union No. 6 has been certified by the Board in an appropriateunit.The ILA and the UTM contended at the hearing and in their jointbrief that the "Insular-wide 'contract" between them and the Com-panies for 1945 and 1946 constitutes a bar to a present determinationof representatives.As noted hereinafter in Section IV, the "contract"'to which they refer consists actually of a contract with the ILA andanother with the UTM covering the same period of time, and eachpurporting to cover all-stevedores employed by the Companies at allports on the Island of Puerto Rico. Since it is obvious that the sameemployee unit cannot be represented exclusively by each of two sepa-rate labor organizations at-,the same time, clearly the contracts allegedto be_a bar can no more be effective for that purpose than a member-ship-only contract.2Accordingly, we find that there is no bar to apresent -determination of representatives for employees in the unithereinafter found to be appropriate.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that Union No. 6 represents a substantial number ofemployees in the unit hereinafter found appropriate.3-We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITof the Companies in the port of Guanica, Puerto Rico. The recorddiscloses, that the employees, in the unit, petitioned for are employedand paid through the South Porto Rico Sugar Company acting as agentfor the Companies.There are no temporary transfers of employees,of the -Companies between the port of Guanica and other ports ofPuerto Rico, and the employees at Guanica are subject to a separatecommon supervision, and. perform identical. or similar duties relatedto the loading or unloading of ships at the port. It is clear, therefore,that the employees at Guanica constitute a group possessing substantialcommon interests which appropriately may, bargain as a separate unit.The Companies, the UTM, and the ILA contend, however, that theMatter of Ball Brothers Company,54 N. L. R. B. 1512 ;Matter of Pressed Steel Car-Company, Inc.,46 N. L. R. B. 262.8The Field Examiner- reported that Union No. 6 submitted 125 membership cards ;that the names of 113 persons appearing on -the cards were listed on the pay rolls of The-New York & Porto Rico Steamship Co. for the periods ending April 15,-1943 and March19, 1944, respectively ; and that there was an average of 155 employeesin the allegedappropriate unit during these periods.Neither the UTM nor the ILA submitted anyproof of representation in the alleged appropriate unit, but both claimed an intereet.inthe proceeding because of their contracts with the Companies purporting to include theemployeesin the alleged appropriate unit. BULL INSULAR LINE, INC.157Companies at all ports on the Island of Puerto Rico, including the portof Guanica, and allege that the history of collective bargaining hasestablished the appropriateness of such a unit.The parties agree, and" it is clear, that since 1934 the Companieshave in many instances bargained as an employer group with the unionsinvolved in this proceeding.The principle issue is whether. or notbargaining with the multi-employer group has been conducted on thebasis of the Island-wide unit proposed by the Companies, the ILA,and the UTM.From 1934 to 1937, the Companies negotiated contracts through aSteamship Committee with the UTM covering all stevedores employedat all Puerto Rican ports 4 No contract was negotiated in 1938 duringan Island-wide strike by the stevedores which was settled by an arbi-tration award. In the same year, the ILA began its organizationalefforts among the stevedores. In 1939, the Companies, the UTM, andthe ILA apparently followed an informal tripartite agreement to abideby the terms of the 1938 arbitration award.However, in 1939, theBull Insular Line, Inc., acting independently of the Steamship Com-mittee, executed a -written contract with a local union at the port ofGuayanilla covering stevedores, and in 1941 executed a similar contractwith a local union in the port of Fajardo. Also in 1939, the Local ofthe UTM functioning at Guanica severed its relationship with theUTM and later in 1940 affiliated with CGT, becoming Union No. 6,the petitioner herein.Since 1940, the Steamship Committee has dealtwith the ILA and the UTM in separate negotiation conferences witheach organization for the ports at which the union involved apparentlyclaimed a majority.5The record shows that, despite the commonaffiliation of the UTM and the ILA, the two organizations have com-peted in obtaining membership from among the stevedores at variousIsland ports, and that the stevedores at some of the ports have shiftedfrom one organization to the other on several occasions. In 1941,Union No. 6 and The New York & Porto Rico Steamship Co., the onlyone of the Companies operating at Guanica at that time, negotiatedand signed a separate contract covering the port, but since that timehave been unable to reach an agreement although the Union conducteda strike at that port in 1944 and again in 1945.It is obvious, therefore, that since 1938 the collective bargaining ofthe Companies with the UTM and the ILA with respect to the steve-dores in Puerto Rico has not been conducted on a true Island-wide'The Steamship Committee is an informal association composed of representatives of theseveral Companies.The Committee has possessed no formal authority to bind any of theCompanies,and contracts negotiated have always been referred to each of the Companiesfor its approval and signature.while the separate contracts negotiated by the Steamship Committee with the ILAand the IJTM have each purported to be Island-wide in scope, obviously two different labororganizations can not represent exclusively the same employee unit at the same time. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDbasis, but rather on a shifting multi-port basis of considerably nar-rower scope.Moreover, these variable divisions in the ranks of theIsland-wide group of stevedores are reflected in the history of theemployer group personified by the Steamship Committee.Thus, in1939, one of the Companies and, iii 1941, two of the Companies, nego-tiated and executed separate contracts with labor organizations with-out the assistance of the Steamship Committee.In view of the foregoing, and upon the entire record in the case,we are of the opinion that the history of collective bargaining amongthe stevedores in Puerto Rico does not establish the appropriatenessof an Island-wide unitsTo the contrary, the fact that stevedoregroups at the several Island ports since 1937 have shifted affiliationfrom one union to another, particularly between the UTM and theILA, is indicative of the appropriateness at this time of units confinedto separate ports.'Accordingly, we find that all stevedores, water boys, and bag sewers 8employed by the Companies at the port of Guanica, Puerto Rico, ex-cluding all supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate -for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.As hereto-fore stated, Union No. 6 called a strike in 1945.The strike is still inprogress, and the record does not disclose that any new employeeshave been hired.Under these circumstances, we shall select the pay-roll immediately preceding the date of the strike for purposes of deter-mining eligibility to vote.We shall therefore direct that those eligibleto vote in the election shall be those employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe 1945 strike, subject to the limitations and additions set forth in theDirection.9Cf.Matter of Rayonier,Incorporated,Grays Harbor Division,52 N. L. R. B 1269.4 SeeMatter of Bull Insular Line,Inc—56 N.L R B 189.8There is no dispute among the parties with respect to the inclusion of water boys andbag sewers within a unit of stevedores9 Although neither the UTM nor the ILA has submitted proof of any representation inthe unit herein found appropriate,in view of their alleged contractual interest,we shallaccord each of them a place on the ballot,with leave to withdraw,if they so desire, bygiving notice to that effect to the Regional Director within ten (10) days after the dateof this Decision and Direction of Election. BULL INSULAR LINE, INC.159DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDiREGTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bull Insular Line,Inc.,The New York & Porto Rico Steamship Co., Waterman DockCompany, Lykes Bros. Steamship Co., Inc., and McCormick Steam-ship Company, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twenty-fourth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the 1945strike, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid,ofY,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employ-ees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by Union No. 6 de Esti-badores de Muelles y Marinos del Puerto de Guanica, affiliated withthe Union de Empleados de Muelles de Puerto Rico and the Confedera-tion General de Trabajadores de Puerto Rico, or by Union de Trabaja-dores de Muelles y Ramas Anexas de Puerto Rico, affiliated with theFederation Libre de los Trabajadores de Puerto Rico, State Branchof the American Federation" of Labor, or by the International Long-shoremen's Association, affiliated with 'the Federation Libre de losTrabajadores de Puerto Rico, State Branch of the American Federa-tion of Labor, for the purposes of collective bargaining, or by noneof these labor organizations.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.